Order, Supreme Court, New York County (Milton A. Tingling, J.), entered March 9, 2010, which, inter alia, granted the cross motion of defendants BFC Construction Corp. and Kent Waterfront Builders, LLC, for summary judgment as against Sirius on their second cross claim, declaring the obligation of Sirius to provide full indemnity to them in connection with the underlying personal injury action, and on their fifth cross claim for breach of contract, and set the matter down for a hearing on the issue of damages, unanimously affirmed, with costs.
The primary insured’s forwarding of the summons and *546complaint in the underlying personal injury action to its carrier, Sirius, constituted timely notice to Sirius of the claim involving the additional insured, since the interests of the named insured were not adverse to the interests of the additional insured (see New York Tel. Co. v Travelers Cas. & Sur. Co. of Am., 280 AD2d 268 [2001]). Sirius’ lengthy delays in disclaiming coverage, after it knew or should have known of the purported bases for disclaiming coverage based upon exclusions in its commercial general liability policy, were unreasonable as a matter of law, and thus ineffective (see Insurance Law § 3420 [d]). Concur— Saxe, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.